Citation Nr: 0613453	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-19 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left hip 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected subchondral cyst, right anterior 
acetabulum, with chronic hip pain and early stress and 
degenerative changes.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1998 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which, in pertinent part, denied service connection 
for left knee and hip disabilities.  In that decision, the RO 
also granted service connection for right hip disability and 
migraine headaches.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in January 2006.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
left hip disability that is due to any incident or event in 
active military service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
left knee disability that is due to any incident or event in 
active military service.

3.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected subchondral 
cyst, right anterior acetabulum, with chronic hip pain and 
early stress and degenerative changes is characterized by hip 
pain possibly due to traumatic arthritis and cystic changes.  
The veteran is able to demonstrate flexion to about 60 
degrees and abduction to about 20 degrees but is unable to 
demonstrate additional range of motion due to severe pain.  
There are no clinical findings or complaints of dislocation, 
subluxation, stiffness, swelling, instability, or giving way.

4.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected migraine 
headaches are characterized by severe, incapacitating 
headaches that occur about once a month and cause the veteran 
to lie down in a dark room, placing the evidence in at least 
approximate balance as to whether a higher disability 
evaluation is warranted.


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2005).  

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2005).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected subchondral cyst, right 
anterior acetabulum, with chronic hip pain and early stress 
and degenerative changes have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4. 71a, Diagnostic Codes 5299-
5003, 5250 to 5255 (2005).


4.  Giving the benefit of the doubt to the veteran, the Board 
concludes that the schedular criteria for an evaluation of 30 
percent have been met for service-connected migraine 
headaches.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.124, Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, the veteran was provided notice consistent with 
the VCAA prior to the initial RO decisions.  


In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to that Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In June 2002, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim, as 
well as its duty to assist him in substantiating his claim 
under the VCAA.  Although the June 2002 letter did not 
explicitly ask the veteran to provide "any evidence in [his] 
possession that pertain[s] to his claim, see 38 C.F.R. 
§ 3.159(b)(1), the letter informed him that medical records 
showing treatment for the claimed disability was needed in 
support of his claim and asked him to send the evidence to 
the RO.  Under these circumstances, the Board is satisfied 
that the veteran has been adequately informed of the need to 
submit any relevant evidence in his possession.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In addition, 
the Board finds the veteran was not prejudiced by this 
omission for the following reasons.  

In the June 2002 letter, VA specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency, including VA, the service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical records regarding treatment for his disability, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran responded to the RO's 
communications with additional argument, thus curing (or 
rendering harmless) any previous omissions.  In addition, the 
veteran was advised, by virtue of the March 2004 statement of 
the case (SOC), of the pertinent law, and what the evidence 
must show in order to substantiate his claims.  Further, the 
SOC contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  We therefore believe that 
appropriate notice has been given in this case.  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  For these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  Accordingly, we find that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claim under the VCAA.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, i.e., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision, given that the effective date of the veteran's 
claim has already been determined, the veteran has not 
appealed the determination, and given the ample 
communications regarding the evidence necessary to 
substantiate his claim.  Moreover, as to the increased rating 
granted herein, the Board defers to the RO for determination 
of the effective date. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Legal Analysis

A.  Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  The veteran's 
claimed left knee and hip disabilities are not diseases 
subject to presumptive service connection.  


The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that he has a current left knee and 
a current left hip disability that are related to his 
military service, to include as secondary to his already 
service-connected right hip disability.  Due to the similar 
medical history and evidence related to these claims, as well 
as the similar disposition of the issues, the Board will 
address them in a common discussion.  

As to the claimed left hip disability, the Board notes the 
service medical records do not contain any complaints of left 
hip pain.  The Board does note the veteran complained of left 
leg pain in April 1999; however, the diagnostic assessment 
was thigh strain as opposed to a disorder related to the 
veteran's left hip.  The Board also notes that a June 2001 
MRI revealed a small joint effusion in the left hip but that 
subsequent X-rays of the left hip, taken in November 2001, 
were normal.  Although the examiner who conducted the 
November 2001 examination noted, on the associated report of 
medical history, that the veteran had greater pain in his 
right hip than the left, the Board finds probative that there 
were no findings of a left hip abnormality on clinical 
examination, and X-rays of the veteran's left hip were 
normal.  In this context, the Board notes there were only 
findings of tenderness in the veteran's right hip on clinical 
examination.  The Board also notes that a February 2002 VA 
outpatient treatment record reflects that, although the 
veteran complained of pain in the left hip, there were no 
limitations of the left hip noted on examination.  

Moreover, there is no evidence showing the veteran currently 
has a left hip disability.  In this regard, the Board notes 
that the veteran denied having problems with his left hip at 
the August 2002 VA joints examination, and there were no 
clinical findings associated with the veteran's left hip.  As 
noted, in order to grant service connection, there must be 
evidence of a current disability.  Here, there is no 
competent evidence of record showing the veteran currently 
has a left hip disability.  Therefore, without competent 
evidence of a current left hip disability, service connection 
cannot be granted.  See Hickson, supra.

As to the claimed left knee disability, the Board notes 
service medical records reflect that, in June 1999, the 
veteran complained of left knee pain secondary to his running 
increased distances.  Despite the veteran's complaints of 
pain, he demonstrated full range of motion, and the 
assessment was patellar insertion inflammation.  Although 
there is evidence showing the veteran complained of left knee 
pain in June 1999, the Board notes there were no clinical 
findings of a left knee abnormality on examination in 
November 2001.  The Board also notes the veteran denied 
having knee trouble on the associated report of medical 
history.  

The August 2002 VA examination report reflects the veteran 
reported having problems with his left knee with 
overexertion, but he denied having weakness, swelling, 
instability, or giving way.  The veteran demonstrated full 
range of motion in the left knee, and there was no evidence 
of pain on motion or crepitus.  An X-ray could not be 
performed at the time because the veteran's weight exceeded 
the table limits.  As to a diagnosis, the examiner noted 
there was no clinical evidence of left knee osteoarthritis or 
other arthropathy.  The Board does recognize that a January 
2003 X-ray of both the veteran's knees revealed slight 
narrowing of the medial joint space.  However, the impression 
indicated that the narrowing may be secondary to the 
veteran's weight, and to and slight flexion during the 
examination.  

After carefully reviewing the evidence of record, the Board 
finds that, although there is evidence showing the veteran 
currently has a left knee problem manifested by slight 
narrowing of the medial joint space, no medical professional 
has ever related the veteran's current problem to disease or 
injury incurred during service.  The only evidence of record 
that links the veteran's service to the current left knee 
disorder is the veteran's own statements.  The Board does not 
doubt that the veteran sincerely believes his left knee 
problem had its inception in service.  However, there is no 
indication that he has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this regard, the Board again notes there were no objective 
findings of a left knee disability at the November 2001 
examination, which the Board notes was performed four months 
prior to the veteran's separation from service.  

The veteran has also asserted that his current left knee and 
hip disabilities are secondary to service-connected right hip 
disability, because he has had to compensate for the right 
hip injury on his left knee and hip during service.  

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2004).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

After carefully reviewing the evidence, the Board finds the 
preponderance of the evidence is against the claim for 
service connection for left knee and hip disability as 
secondary to service-connected right hip disability.  In this 
context, the Board notes the service medical records reflect 
the veteran complained of left knee pain in 1999 and did not 
begin to complain of right knee pain until 2001.  In 
addition, the Board notes the veteran does not have a current 
left hip disability, and the evidentiary record does not 
contain any evidence suggesting the veteran's current left 
knee problem is related to his service-connected right hip 
disability.  With no competent evidence showing the veteran 
has a current left hip disability and no evidence relating 
the veteran's current left knee problem to service-connected 
right hip disability, the veteran's claim must be denied.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the claim for service connection for left hip and knee 
disabilities, to include as secondary to service-connected 
right hip disability, and the benefit-of-the-doubt is not for 
application.  See Gilbert, supra.  


B.  Increased ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

1.  Right hip disability

Service connection for subchondral cyst of the right anterior 
acetabulum, with chronic hip pain and early stress and 
degenerative changes, was established in September 2002, and 
a 10 percent rating was assigned under Diagnostic Code 
(DC) 5299-5003 from April 2002.  At that time, the RO 
considered service medical records reflecting that a June 
2001 X-ray of the veteran's hip revealed a small right 
subchondral cyst on the anterior aspect of his right 
acetabulum, with signs of early stress and degenerative 
changes.  Also considered was an August 2002 VA examination 
showing the veteran demonstrated flexion to 125 degrees and 
abduction to 45 degrees.  He also demonstrated adduction to 
25 degrees, internal rotation to 40 degrees, and external 
rotation to 40 degrees with complaints of pain.  

As noted, the veteran is currently rated 10 percent disabled 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic 5299-
5003.  The veteran's specific disability is not listed on the 
Rating Schedule, and the RO assigned DC 5299-5003 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20.  In this context, the Board notes that 
benign growths of the musculoskeletal system are evaluated 
based on limitation of motion as degenerative arthritis.  See 
38 C.F.R. § 4.71, DC 5015.  As such, the RO determined that 
the most closely analogous diagnostic code is 38 C.F.R. 
§ 4.71a, DC 5003, for degenerative arthritis.  

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note 1 accompanying DC 5003 states that the 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based upon limitation of motion.  
Normal flexion of the hip is from zero to 125 degrees and 
normal abduction of the hip is from zero to 45 degrees.  See 
38 C.F.R. § 4.71a, Plate II.  


The November 2003 VA examination report reflects the veteran 
demonstrated flexion to about 60 degrees and abduction to 
about 20 degrees.  He also demonstrated extension to about 20 
to 25 degrees, adduction to less than 20 degrees, internal 
rotation to about 20 degrees, and external rotation to about 
35 degrees.  He was unable to demonstrate additional range of 
motion in all planes of excursion due to severe pain.  In 
evaluating the veteran's claim, the Board notes that the 
Rating Schedule does not provide a Diagnostic Code for 
limitation of motion of the hip.  As such, based on the 
evidence of record, the Board finds the right hip disability 
warrants a 10 percent rating due to limited motion, under DC 
5003.  

As noted, a higher 20 percent disability rating is warranted 
under DC 5003 where the disability involves two or more major 
joints or minor joint groups.  Here, the veteran's hip 
disability affects only one major joint group.  Thus, the 
veteran's right hip disability warrants no more than a 10 
percent rating under DC 5003.

The Board has considered evaluation of the veteran's right 
hip disability under all other potentially appropriate 
diagnostic codes.  However, he has never been found to have 
ankylosis of the hip or flail joint of the hip.  Therefore, 
38 C.F.R. § 4.71a, DCs 5250 and 5254 are not for application.  
Likewise, he has never been shown to have limited motion or 
other impairment of the right thigh or impairment of the 
femur.  Therefore, DCs 5251 to 5253 and 5255 are not for 
application in this case.  

The Board notes that a February 2003 VA outpatient treatment 
records reflects the veteran was diagnosed with hip pain, 
possibly due to traumatic arthritis and cystic changes.  In 
this context, the Board notes that DC 5010 provides that 
arthritis, due to trauma and substantiated with X-ray 
findings, is to be rated as degenerative arthritis under DC 
5003.  Therefore, DC 5010 does not assist the veteran in 
obtaining a higher evaluation.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2005) and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In this regard, the Board notes that, at the January 2006 
Travel Board hearing, the veteran testified that he has 
flare-ups associated with his right hip disability.  At the 
November 2003 VA examination, the veteran reported having 
constant pain that is a 7 on a scale of one to 10.  The 
veteran also complained of severe pain while demonstrating 
range of motion of the right hip.  Despite the veteran's 
complaints of pain, the Board notes there was no muscular 
wasting, muscle spasm, or other deformity found on 
examination.  Although the examiner who conducted the 
November 2003 VA examination did not provide an opinion as to 
any additional functional impairment due to pain, the Board 
finds the veteran has not been prejudiced by this omission.  
In this context, the Board notes the August 2002 VA 
examination report reflects the veteran denied having flare-
ups associated with his right hip disability.  He also denied 
having dislocation, subluxation, stiffness, swelling, 
instability, or giving way.  In addition, the Board finds 
that the veteran's complaints of pain and any additional 
functional impairment due to pain is contemplated in the 
disability rating currently assigned under DC 5003, which 
considers limitation of motion as confirmed by swelling, 
muscle spasm, or painful motion.  See 38 C.F.R. § 4.71, DC 
5003.  Therefore, an increased evaluation is not warranted 
based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in April 2002, has 
his right hip disability been more disabling than as 
currently rated under the present decision.

Based on the foregoing, the Board finds that the veteran's 
service-connected right hip disability warrants no more than 
a 10 percent evaluation under DC 5003.  

2.  Migraine headaches

Service connection for migraine headaches was established in 
September 2002, and a 10 percent rating was assigned under 
Diagnostic Code (DC) 8100 from April 2002.  At that time, the 
RO considered service medical records showing the veteran was 
diagnosed and treated for migraines in service as well as an 
August 2002 VA examination showing the veteran was diagnosed 
with migraines without aura.  

As noted, the veteran is currently rated 10 percent disabled 
under the criteria of DC 8100, which provides that a 10 
percent evaluation is warranted for migraines with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months and a 50 percent evaluation is warranted for 
migraines with very frequent, completely prostrating, and 
prolonged attacks productive of severe economic 
inadaptability.  

In evaluating the veteran's claim, the Board notes the 
November 2003 VA examination report reflects the veteran 
reported having migraine headaches at least three times a 
week, but sometimes more, and last from 15 to 30 minutes or 
longer.  He reported that when he gets these headaches, he is 
incapacitated and tries to sit still and relax in a dark area 
or lie down.  The diagnosis was chronic headaches previously 
diagnosed as migraines.  The examiner noted that, given the 
current history, the diagnosis tends to lead toward the 
possibility of vascular headaches secondary to blood pressure 
although migraines cannot be completely excluded.  

At the January 2006 Travel Board hearing, the veteran 
testified that he has two different types of headaches.  He 
testified that he has regular headaches three times a week 
that cause light irritation and nausea.  He also testified 
that, during the previous year, he had severe, incapacitating 
headaches about once a month that caused him to lie down in a 
dark room.  The veteran further testified that he has about 
two incapacitating headaches a year.  


Based upon the foregoing, and considering the doctrine of 
resolving reasonable doubt in favor of the veteran, the Board 
finds the veteran's service-connected migraine disorder 
warrants a 30 percent evaluation, but no higher, under DC 
8100.  In this regard, we note that the evidence tends to 
show that the veteran experiences incapacitating or 
prostrating attacks once a month, thus warranting an 
increased evaluation to 30 percent.

A 50 percent evaluation is not warranted under DC 8100, 
because the evidence does not show the veteran has very 
frequent, prostrating and prolonged attacks causing severe 
economic inadaptability.  The November 2003 VA examination 
report reflects the veteran reported that he was currently 
working and is allowed to rest as necessary when he gets a 
headache at work.  Thus, the veteran's service-connected 
migraine disability warrants no more than a 30 percent 
evaluation under DC 8100.  

The Board has considered evaluation of the veteran's migraine 
headaches disability under all other potentially appropriate 
diagnostic codes; however, no other diagnostic code more 
adequately evaluates the veteran's disability.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in April 2002, has 
his migraine headaches disability been more disabling than as 
currently rated under the present decision.

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the veteran, the Board 
concludes that an increased rating to 30 percent, but no 
higher, is warranted under Diagnostic Code 8100.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

1.  Entitlement to service connection for left hip disability 
is denied.

2.  Entitlement to service connection for left knee 
disability is denied.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected subchondral cyst, right anterior 
acetabulum, with chronic hip pain and early stress and 
degenerative changes, is denied.

4.  Entitlement to an evaluation of 30 percent for service-
connected migraine headaches is granted, subject to the 
statutes and regulations pertaining to the payment of 
monetary benefits.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


